Citation Nr: 1801561	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to June 1968.  He died in February 2011.  The Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in February 2011.  The immediate cause of death was determined to be lung cancer.

2.  The preponderance of the evidence is against a finding that the Veteran's active duty service caused his death or contributed substantially or materially to his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1101, 1110, 1116, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Analysis

The Appellant asserts that the Veteran developed lung cancer based on his exposure to herbicides during service.  What she maintains, in essence, is that the Veteran's service aboard the USS Boston included service in Da Nang Harbor, and that he was close enough to shore that he should be considered to have been in the country.  The Appellant does not claim, nor does the evidence show, that the Veteran went ashore.  In a December 2007 statement, the Veteran stated that he could not recall if he was ever granted shore leave or had any other reason to be ashore.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); lung cancer is qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The phrase "served in Vietnam" includes service on Vietnam's inland waterways (brown water) but not service in offshore waters (blue water).  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, 1.H.2.a ("Agent Orange aerial spraying occurred within the land boundaries and affected the inland waterways... [but] was not sprayed over RVN's offshore waters.").  Inland waterways include "those rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of RVN itself."  Id.  Offshore waters are waters other than inland waterways and generally comprise of the waters off the coast of RVN.  Thus, Veterans who served on Vietnam's inland waterways are entitled to the presumption of service connection for certain herbicide diseases.  Veterans who served in offshore waters-and never went ashore or entered inland waterways-do not qualify for the herbicide presumption.  Haas v. Peake, 525 F.3d at 1187-1190 (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); VAOPGCPREC 27-97 (July 1997) (holding that service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not, in and of itself, qualify as "service" in Vietnam); VAOPGCPREC 7-93 (August 1993) (noting a distinction between larger ocean-going vessels, referred to as "blue water" vessels, and smaller "brown water" vessels that patrolled near shore or along rivers). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including lung cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

To grant service connection for the cause of the veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the death certificate, the Veteran died in February 2011 and the cause of death was listed as lung cancer.  The certificate listed tobacco use as a probable contributing cause to his death.

At the time of death, service connection was in effect for schizophrenic reaction, undifferentiated type (evaluated at 70 percent) and postoperative residuals of herniated nucleus pulposis of the lumbar spine (evaluated at 20 percent). 

The Veteran's DD-214 shows that the Veteran served as a U.S. Navy seaman with service aboard the USS Boston (CAG-1) during the Vietnam War.  He was awarded Vietnam Service Medal.  

Private and VA treatment records in 2011 confirm that the Veteran was diagnosed with lung cancer that had metastasized to the spine.  His medical history was significant for 50 pack per year tobacco smoking, although he had quit 20 years earlier.

As an initial matter, the Appellant has not specifically alleged, and the evidence does not demonstrate, that the Veteran's death was directly related to service.  She has not argued that the Veteran's lung cancer was present during active duty, or the first post-service year.  Moreover, service treatment records contain no complaint, finding, history, treatment, or diagnosis of lung cancer.  Post-service records indicate lung cancer was diagnosed many years after separation from active duty.  

On the question of exposure to Agent Orange, although the record shows that the Veteran died from a disease which is considered a disease associated with exposure to herbicide agents, the preponderance of the evidence does not support a finding that he was exposed to herbicides during his service.  Thus, the presumption does not apply.

As previously noted, the Appellant contends that the Veteran was exposed to Agent Orange while serving aboard the USS Boston.  There is no contention that the Veteran set foot in Vietnam or inland waterways.  Rather, the Appellant is arguing that as a "blue water" Veteran, he had exposure to Agent Orange.  She points out that the Veteran was awarded the Vietnam Service Medal.  

In order to establish service in the Republic of Vietnam for the purpose of the presumption of herbicide exposure under § 3.307(a)(6), a service member generally must have set foot on the landmass of Vietnam, or served on a smaller "brown water" vessel navigating its inland waterways.  Haas, 525 F.3d at 1197.  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  See id.; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017). 

With regard to inland waterways, qualifying service in the Republic of Vietnam does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  In Gray v. McDonald, No. 13-3339 (U.S. Vet. App. 23, 2015), however, the Court held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was both inconsistent with the regulatory purpose and irrational.  The Court found no meaningful difference in characteristics between Da Nang Harbor (designated as "blue water") and Quy Nhon and Ganh Rai Bay's (designated as "brown water"). The Court remanded the case for VA to re-evaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor.

Pursuant to the Gray decision, in February 2016, VA updated its procedural manual with respect to the distinction between inland waterways ('brown water') and offshore waters ('blue water').  As pertinent to this case, Da Nang Harbor was specifically identified as a geographic location determined to be "offshore waters." M21-1, pt. IV, subpt. ii, ch. 1, § H.2.b (Feb. 5, 2016).  The rationale for excluding this harbor as inland waterways was that it was open to the sea with extensive entry distance for easy access; were not long or narrow; and had deep water channels contiguous with the South China Sea, for easy ship anchorages.  In addition, Da Nang Harbor was not connected to a major inland river.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  In order for the presumption of exposure to herbicides to be extended to a Blue Water Navy Veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep-water harbor or port has generally not been considered sufficient.  The USS Boston is not listed among VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," as updated May 5, 2016.  See also October 2008 JSRRC Response (affirming that the USS Boston arrived and departed Da Nang on April 17 1967 and made a brief stop in Da Nang Harbor on June 1, 1967, there was no evidence that the veteran went ashore).  Moreover, the Appellant has not alleged that the USS Boston was docked or that the Veteran ever went ashore in Vietnam.  

Although the Board acknowledges that the USS Boston anchored at Da Nang Harbor, this does not qualify under the inland waterways presumption for herbicide exposure.  Further, the Board finds it highly probative that the Veteran never asserted that he visited Vietnam during his lifetime.  

As the Veteran served exclusively on a blue water ship and there is no indication that he ever visited the mainland of the Republic of Vietnam, the Board finds that the preponderance of the evidence is against the finding that the Veteran served in the Republic of Vietnam for purposes of the herbicide presumption.  Therefore, the Board finds that the Veteran cannot be presumed to have been exposed to herbicides, to include Agent Orange, during his active duty service.  38 U.S.C. § 1116(f).  Thus, service connection on the basis of the presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).

As noted, malignant tumors are also subject to presumptive service connection as a chronic disease.  38 U.S.C. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's lung cancer was initially identified many years after service.  As there is no showing of lung cancer in service or to a compensable degree in the year after service, presumptive service connection for lung cancer as a chronic disease is not warranted.

Service connection is still possible in this case if the record demonstrates the Veteran's direct exposure to herbicides and a link between that exposure and diabetes, i.e., exposure that is not based on the regulatory presumptions of 38 C.F.R. § 3.307.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an Appellant is not precluded from establishing service connection with proof of direct causation). 

Here, the Board finds that the evidence establishes that the Veteran was not exposed to herbicides during active duty service.  As noted above, the Appellant's assertion is that while aboard his ship, he was docked so close to shore that he should be considered to have been in the country, i.e., that he set foot on the landmass of Vietnam.  There is no evidence of record showing that the Veteran was exposed to an herbicide agent during service.  The Appellant has not reported any other in-service events or injuries to account for his lung cancer, and service records are negative for any findings or symptoms of the disease.  There is also no lay or medical evidence of lung cancer until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any medical opinions relating the Veteran's lung cancer to any incident of service.  Thus, the Board must conclude that the preponderance of the evidence is against the claim and service connection for lung cancer is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


